Title: From Thomas Jefferson to the Senate and the House of Representatives, 21 October 1803
From: Jefferson, Thomas
To: Senate, U.S.,House of Representatives, U.S.


          
            
              To the Senate & House of Representatives
              of the United States.
          
          In my communication to you, of the 17th. instant, I informed you that conventions had been entered into, with the government of France, for the cession of Louisiana to the United States. these, with the advice & consent of the Senate, having now been ratified, & my ratification exchanged for that of the First Consul of France in due form, they are communicated to you for consideration in your legislative capacity. you will observe that some important conditions cannot be carried into execution, but with the aid of the legislature; and that time presses a decision on them without delay. 
          The ulterior provisions also suggested in the same communication, for the occupation & government of the country, will call for early attention. such information, relative to it’s government, as time & distance have permitted me to obtain, will be ready to be laid before you within a few days. but as permanent arrangements for this object may require time & deliberation, it is for your consideration whether you will not forthwith, make such temporary provisions for the preservation, in the mean while, of order & tranquility in the country, as the case may require.
          
            
              Th: Jefferson
            
            Oct. 21. 1803.
          
        